Case 1:19-cv-00005-MSM-PAS

Bankof America

PO Box 9048
Temecula, CA 92589-9048

Send Payments to:
PO Box 15222
Wilmington, DE 19886-5222

Send Correspondence to:
PO Box 31785
Tampa, FL 33631-3785

tx
ak
Tae

Document 52-4 Filed 01/22/20 Page 1 of 9 PagelD #: 698

PRESORT
First-Class Mail
U.S. Postage and
Fees Pald
WSO

23259489131

 

 

 

 

20170918-213

pHa PeA[I[UeEp asad pplesgonpogpEPEUEDEE fap pUtp|ty te toe fag
DOLORES CEPEDA

177 DEXTER ST FL 1
PROVIDENCE, RI 02907-2404

BREACHRKEC)

 
Case 1:19-cv-00005-MSM-PAS Document 52-4 Filed 01/22/20 Page 2 of 9 PagelD #: 699

 
   

Bank of America > C3_5104 BREACHRI 19690 08/1 8/2016

Notice Date: September 14, 2017

DOLORES CEPEDA Account No.: 871282229
177 DEXTER ST FL 1

Property Address:
PROVIDENCE, RI 02907-2404

177 DEXTER ST
PROVIDENCE, RI 02907

Notice of intent to accelerate

Este es un aviso importante respecto a su derecho a vivir en su casa. Favor
de traducirlo de inmediato.

(This is an important notice concerning your right to live in your home, Have
it translated at once.)

Dear DOLORES CEPEDA:

Bank of America, N.A. services the home loan described above on behalf of the hoider of the promissory note
(the “Noteholder’), The joan Is in serious default because the required payments have not been made. The
total amount now required to cure this default, in other words, the amount required to bring the foan current,
as of the date of this letter is as follows:

“xyz Bank of America, N.A. is required by law to Inform you that this communication is from a debt collector. If you

2a are currently in a bankruptcy proceeding or have previously obtained a discharge of this debt under

* bankruptcy Jaw, this notice is for informational purposes only and is not an attempt to collect a debt, a
demand for payment or an attempt to impose personal liability for a discharged debt.

25239869131

 
Case 1:19-cv-00005-MSM-PAS Document 52-4 Filed 01/22/20 Page 3 of 9 PagelD #: 700

Monthly Charges:

Month Principal & Interest © Escrow Optional Products Total Monthly
Due Amount Amount Amount Charge
07/01/2017 $1,488.14 $367.39 $0.00 $1,855.50
08/01/2017 $1,488.11 $367.39 $0,00 $1,855.50
09/01/2017 $1,488.11 $367.39 $0.00 $1,855.50
Total Monthly Charges: $5,566.50

Current Late Charges: $0.00

Prior Unpaid Late Charges: $138.15

Total Other Charges/Fees: $30.00

Partial Payment Balance: ($447.45)

TOTAL DUE $5,287.20

You have the right to cure the default. To cure the default, on or before October 24, 2017, Bank of America,
N.A. must receive the amount of $5,287.20 plus any additional regular monthly payment or payments, late
charges, fees and charges, which become due on or before October 24, 2017. Please contact the Home
Loan Team at 800.669.1904 to verify the amount necessary to cure the default and bring your loan
current,

The default will not be considered cured unless Bank of America, N.A. receives “good funds” in the full amount
as set forth in the previous paragraph on or before October 24, 2017. This means that if any check (or other
payment) is returned to us for insufficient funds or for any other reason, then “good funds” will not have been
received and the default will not have been cured. No extension of time to cure will be granted due to a
returned payment. Bank of America, N.A. reserves the right to accept a partial payment of the total amount
due without waiving any of its rights herein or otherwise. For example, if fess than the full amount that is
due is sent to us, we can keep the payment and apply it to the debt but still proceed to foreclosure since the
default would not have been cured.

The failure to cure the default on or before October 24, 2017, may result in acceleration of the sums secured
by the security instrument and sale of the property. You have the right to reinstate after acceleration and the
right to bring a court action or assert in court the non-existence of a default or any other defense to
acceleration and sale.

Bank of America, N.A. and the Noteholder shall be entitled to collect all expenses Incurred by Bank of America,
N.A. and the Noteholder in pursuing any of their remedies provided in the security instrument, including, but
not limited to, reasonable attorney’s fees and costs of title evidence, to the full extent permitted by law. If
your property is foreclosed upon, the Noteholder may pursue a deficiency judgment against you to collect the
balance of your loan, if permitted by law.

According to your loan documents, Bank of America, N.A. may enter upon and conduct an inspection of your
property because your loan is in default. The purposes of such an inspection are to (i) observe the physical
condition of your property, (ii) verify that the property is occupied, and/or (iii) determine the identity of the
occupant. If you do not cure the default before the inspection, other actions to protect the mortgagee's
interest In the property (including, but not limited to, winterization, securing the property, and valuation
services) may be taken. The costs of the above-described inspections and property preservation
efforts will be charged to your account as provided in your security instrument and as permitted by
law.

If you are unable to cure the default on or before October 24, 2017, Bank of America, N.A. wants you to be
aware of various options that may be available to you through Bank of America, N.A. to prevent a foreclosure
sale of your property. For example:

¢ Full Payoff; You can pay off your loan In full by selling your property for any amount equal to or
exceeding the total amount owed on your loan, or you may refinance your loan.

2323889141

 
Case 1:19-cv-00005-MSM-PAS Document 52-4 Filed 01/22/20 Page 4 of 9 PagelD #: 701

* Repayment Plan: You may be eligible for a repayment plan that allows you to make your
regularly scheduled mortgage payments, plus pay off a portion of the past due amounts over
time.

* Loan Modification: A loan modification ts a change to the original terms of your loan, Loan
modifications could include lowering your interest rate, extending the term or maturity date of
the loan, moving from an adjustable to a fixed-rate loan, deferring some portion of the unpaid
principal balance to the end of the loan, and/or forgiving some portion of the unpaid principal
balance, This foreclosure alternative is limited to certain loan types.

¢ Short Sale: If you can no longer afford to make your mortgage payments and your home Is
worth less than you owe, a short sale may allow you to sell your home to pay off the mortgage. In
a short sale, the lender agrees to accept an amount less than what is actually owed on the loan.

e Deed in Lieu of Foreclosure: Used as an alternative to foreclosure, with a deed in fieu of
foreclosure, you transfer ownership of your house and all property secured by your mortgage
loan. This may satisfy the total amount due on that mortgage.

If you are interested In discussing any of these foreclosure alternatives with Bank of America, N.A., you must
contact us immediately. If you are currently in a bankruptcy proceeding, or have previously obtalned a
discharge of this debt under applicable bankruptcy law, please be advised that your decision to pursue any of
these options is strictly voluntary. If you request assistance, Bank of America, N.A. will need to evaluate
whether that assistance can be extended to you, In the meantime, Bank of America, N.A. may pursue ail of its
rights and remedies under the loan documents and as permitted by law, unless it agrees otherwise In writing.
Failure to bring your loan current or to enter into a written agreement by October 24, 2017 as outlined above
may result in the acceleration of your debt.

if your loan is currently being evaluated for a loan modification, forbearance or other loan assistance solution,
this notice will not cancel or delay that evaluation process, However, it is important that you promptly
respond to all requests made in connection with your evaluation for a loan assistance solution, including all
requests for you to contact us and any documentation required. Please comply with these requests in a timely
manner so your request for assistance can be considered as quickly as possible. If your loan is not eligible for
a loan assistance program, please note this letter will continue to serve as notice of our right to Initiate
foreclosure.

Additionally, the U.S. Department of Housing and Urban Development (HUD) funds free or very low cost
housing counseling across the nation. Housing counselors can help you understand the law and your options.
They can also help you to organize your finances and represent you in negotiations with your lender if you
need this assistance, You may find a HUD-approved housing counselor near you by calling 800.569.4287 or
visiting HUD’s website at http:/Awww.hud.gov/offices/hsg/sfh/hcc/hes.cfm, For the hearing impaired, HUD
Counseling Agency (TDD) numbers are available at 800.877.8339, You may also contact the HUD approved
counseling agency directly.

Time is of the essence. Should you have any questions concerning this notice, please contact us immediately
at 800.669.1904. Our office hours are Monday through Thursday, 7 a.m. to 11 p.m, Friday, 7 a.m. to 7 p.m.
and Saturday, 7 a.m. to 2 p.m. Central.

Bank of America, N.A.
Home Loan Team

wit
kas

2525889141

 
Case 1:19-cv-O00005-MSM-PAS Document 52-4 Filed 01/22/20

To contact us
Phone

Office Hours

Mail

To mail a
payment

800,669,1904

Monday through Thursday, 7 a.m. to 117 p.m.; Friday, 7
a.m, to 7 p.m. and Saturday, 7 a.m. to 2 p.m, Central

PO Box 31785
Tampa, FL. 33631-3785

PO Box 15222
Wilmington, DE 19886-5222

Page 5 of 9 PagelD #: 702

23cC5h8h5L31

 
Case 1:19-cv-00005-MSM-PAS Document 52-4 Filed 01/22/20 Page 6 of 9 PagelD #: 703

Important Disclosures

We may report information about your account to credit bureaus, Late payments, missed payments, or other
defaults on your account may be reflected in your credit report.

There has been a payment default or other default on your loan that could result in acceleration of all sums
due under the note. As a result, Bank of America N.A. will use companies to provide services required to
protect the note holder's interest and rights In the property and under the Note and Security Instrument,
including any remedies thereunder (the "Default Related Services’), Fees will be assessed to your loan account
for the Default Related Services, A schedule of fees that may be charged to your account for Default Related
Services is available at the following Web address:
https://www,bankofamerica.com/home-loans/pop-up/default-fees.go. If you do not have Internet access,
please contact us at 1.866.926.1273 to have a fee schedule mailed to you. The fee schedule contains a list of
the common non-state specific Default Related Services you could be charged, however it does not include a
complete list of all fees or charges that could be assessed on your loan account.

MILITARY PERSONNEL/SERVICEMEMBERS: If you or your spouse is a member of the military, please contact
us immediately, The federal Servicemembers Civil Relief Act (SCRA) and similar state laws provide significant
protections and benefits to eligible military service personnel, However, military service and/or SCRA
qualification may not necessarily prevent foreclosure. If your foan is in default, a court may authorize
foreclosure. If you are having difficulty making your payments, please call us as soon as you can so we can
discuss various home retention options. You can reach our Enterprise Military Benefits Unit at 877.345.0693.
From outside the U.S., please call us at 817.245.4094. Homeowner counseling is also available at agencies
such as Military OneSource at militaryonesource,mil or 800,342.9647 and Armed Forces Legal Assistance at
legalassistance.law.af.mil, and through HUD-approved housing counseling agencies, which you can find at
hud.gov/offices/hsg/sfh/hec/hes.cfm,

2325889131

 
Case 1:19-cv-00005-MSM-PAS Document 52-4 Filed 01/22/20 Page 7 of 9 PagelD #: 704

C3_5088 OPTAVDFC 20499 4/12/2017

Options are Availabie to Help You
Avoid Foreclosure

Call the number on the enclosed notice to learn more.

When you call, please have your income and expense information available
s0 we can discuss which option(s) could work for you.

Options to consider if your goal is to stay in your home

 

 

   

me tu

 

Loan
Reinstatement

if you can bring your loan payments up to date, we will accept the funds needed to bring the loan
up to date until the day of your foreclosure sale.

 

Repayment Plan

A repayment plan allows you to make your regularly scheduled mortgage payments, plus pay off a
portion of the past due amounts over time. This may include principal, interest, fees, and/or costs
assessed to your loan.

 

 

 

(FHA loans only)

 

Temporary An agreement whereby we agree not to proceed with foreclosure and/or collection of payments for

Forbearance a period of time, to allow you to re-establish your ability to make the required payments.

Agreement

Loan A joan modification is a change to the original terms of your loan, Loan modifications could include

Modification lowering your interest rate, extending the term or maturity date of the loan, moving from an
adjustable to a fixed-rate loan, deferring some portion of the unpaid principal balance to the end of
the loan, and/or forgiving some portion of the unpaid principal balance.

Partial Claim If you have a Federal Housing Administration (FHA) loan and your payments are past due but you

are now able to make your regular monthly mortgage payment, this program is designed to bring
your loan up to date by creating a second mortgage/lien on your property for the amount that is
past due.

 

Options to consider if you cannot or do not wish to stay in your home

 

  

ee om

 
   

ee ra &

 

Short Sale/
Pre-foreciosure
Sale

 

if you can no longer afford to make your mortgage payments and your home is worth less than you
owe, a short sale may allow you to sell your home to pay off the mortgage. in a short sale, the
lender agrees to accept an amount less than what is actually owed on the loan. Offered to
borrowers who are not eligible for other hame retention alternatives.

 

Deed in Lieu of
Foreclosure

 

Used as an alternative to foreclosure, with a deed in lieu of foreclosure, you transfer ownership of
your house and all property secured by your mortgage loan. This may satisfy the total amount due
on that mortgage. Offered to borrowers not eligible for other home retention alternatives, and who
were not able to sell the property through a short sale.

 

 

 

We are here to help you. Please call us today.

23258a4131

 
Case 1:19-cv-00005-MSM-PAS Document 52-4 Filed 01/22/20 Page 8 of 9 PagelD #: 705

C3_5088 OPTAVDFC 20499 4/12/2017

Hay opciones disponibles para ayudarle a

Evitar la Ejecucion Hipotecaria

Llame al numero que aparece en la notificacion adjunta para obtener mas

informacion
Cuando Ilame, por favor tenga a la mano Ia informacién de sus ingresos y gastos para que podamos
discutir cuales opciones podrian funcionar para usted.

Opciones a considerar si su objetivo es permanecer en su casa

 

 
     

F & ares! as

Restablecimiento | Si usted puede poner al dia los pagos de su préstamo, aceptaremos los fondos necesarios para
del Préstamo que el préstamo esté al dia hasta la fecha de la venta por ejecucién hipotecaria.

 

 

Plan de Pago Un plan de pago le permite a usted hacer sus pagos hipotecarios regulares, ademas de pagar una
porcién de los montos vencidos a través del tiempo. Esto puede incluir capital, interés, cargos o
costos aplicados a su préstamo.

 

Acuerdo Es un acuerdo en el cual aceptamos no proceder con la ejecucién hipotecaria y/o el cobro de los
Temporal de pagos por un periodo de tiempo, para permitirle que restablezca su habilidad de hacer los pagos
Tolerancia por requeridos.

incumplimiento

 

Modificacién de | Una modificacion del préstamo es un cambio en los términos originales de su préstamo, Las
Préstamo modificaciones podrfan incluir reducir su tasa de interés, extender el término o la fecha de pago
del préstamo, cambiar de un préstamo de tasa de interés ajustable a uno de tasa de interés fija,
diferir una parte del saldo del capital impagado al final del préstamo, y/o condonar una parte del
saldo de capital impagado.

 

 

Reclamo Parcial _| Si usted tiene un préstamo de la Administracion Federal de Vivienda (FHA) y sus pagos estan

 

 

 

 

(solamente vencidos, pero ahora puede hacer sus pagos regulares mensuales de la hipoteca, este programa
préstamos de la__| esta disefiado para que su préstamo este al dia mediante la creacién de una segunda hipoteca /
FHA) gravamen sobre su propiedad por el monto que esta vencido.

 

25e3d68913)h
Case 1:19-cv-00005-MSM-PAS Document 52-4 Filed 01/22/20 Page 9 of 9 PagelD #: 706

C€3_5088 OPTAVDFC 20499 4/12/2017

Opciones a considerar si no puede o no desea quedarse en su casa

 

 

 

Venta en
descubierto /
Venta previa a la
ejecucion
hipotecaria

Si usted ya no puede hacer sus pagos hipotecarios y su vivienda vale menos de lo que usted
adeuda, una venta en descubierto le podria permitir vender su vivienda para pagar la hipoteca. En
una venta en descubierto, el prestamista acepta recibir una monto menor de lo que actualmente se
adeuda en el préstamo. Se ofrece a los prestatarios que no califican para otras alternativas de
retencion de la vivienda,

 

Escritura de
traspaso de
propiedad en

 

 

Se usa como una alternativa de la ejecucién hipotecaria. Con una escritura de traspaso voluntario
de propiedad en lugar de la ejecucién hipotecaria, usted transfiere la titularidad de su vivienda y
toda la propiedad que garantiza su préstamo hipotecario. Esto puede hacer que el monto total

 

 

lugar de la vencido de esa hipoteca se considere como pagado. Se ofrece a prestatarios que no califican
ejecucion para otras opciones de retencién de vivienda, y que no pudieron vender ia propiedad a través de
hipotecaria una venta en descubierto.

Estamos aqui para ayudarle. Por favor Ilamenos hoy.

239239889141

 

 
